—Judgment, Supreme Court, New York County (Herbert Adlerberg, J.), rendered on or about February 19, 1997, unanimously affirmed, without costs.
Application by appellant’s counsel to withdraw as counsel is granted. (See, Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellant’s assigned counsel that there are no non-frivolous points which could be raised on this appeal.
Relator’s appeal from the denial of his writ of habeas corpus is moot since he has been convicted after trial and sentenced. Moreover, a writ of habeas corpus is inappropriate to review issues which relator may raise on his direct appeal from his judgment after trial. We have considered relator’s remaining contentions and find them to be without merit. Concur — Lerner, P. J., Williams, Tom and Andrias, JJ.